I join in the dissent filed by CHIEF JUSTICE but with the exception that in my opinion the flat allowance by the board of supervisors under Section 1789 was proper, the statute, unlike Section 1804 (f) and (g), requiring no itemization.
I would lay stress upon my inability to justify the allowance of travel expenses to riding bailiffs or deputies despite our holding that such charges were illegal. If improper, the mere allowance is no validation. The same principle by which we allowed appellee to recover an overpayment of $200 improperly paid by him should persist to compel recovery of amounts improperly paid to him. The suit is, under the pleadings, in the nature of a mutual accounting. I can see no reasonable basis for distinguishing between the debits and the credits therein.
The issue is not whether the per diem is adequate, but whether our power to increase it is so. *Page 154